  Case: 1:18-cv-06656 Document #: 35 Filed: 07/02/19 Page 1 of 14 PageID #:245



                18IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


Lukas Kubilius, on behalf of            )
himself and others similarly            )
situated                                )
                                        )
                 Plaintiff,             )
     v.                                 )    No. 18 C 6656
                                        )
Barilla America, Inc.,                  )
                                        )
                  Defendant.            )


                      MEMORANDUM OPINION AND ORDER

     Lukas Kubilius is a New Yorker who claims he was duped into

buying a jar of pasta sauce from a New York supermarket because

Barilla—the Illinois company that markets the sauce—billed it as

having “no preservatives,” even though, as the product label

disclosed, it contains citric acid—an ingredient known to function

as a preservative. Kubilius sues Barilla, claiming that he and a

nationwide class are entitled to damages for this alleged deception

(and the deception he claims was visited on the class by Barilla’s

similar marketing of other pasta sauces), as well as injunctive

relief under Illinois’ Consumer Fraud and Deceptive Practices Act

(“ICFA”) and the “substantively similar consumer protection laws”

of the remaining forty-nine states and the District of Columbia.

Alternatively, Kubilius asserts claims on behalf of a New York

class under that state’s statutes prohibiting false advertising
  Case: 1:18-cv-06656 Document #: 35 Filed: 07/02/19 Page 2 of 14 PageID #:245



and deceptive trade practices. Finally, Kubilius claims common law

fraud on behalf of nationwide or New York classes.

        Defendant move to dismiss the complaint and to strike its

class    allegations    on     four   grounds:   that    Illinois’      consumer

protection statute cannot be enforced extra-territorially; that a

nationwide     class    action     would    be   unmanageable      because       of

differences     among    the     various    states’     fraud    and    consumer

protection laws; that plaintiff has not adequately alleged either

a false statement or a resulting injury; and that plaintiff lacks

standing to seek injunctive relief or pursue claims relating to

items he did not purchase. For the following reasons, I grant the

motion in part.

        I begin with plaintiff’s claim under ICFA, which, as his own

authority holds squarely, has no extra-territorial application.

Avery v. State Farm Mut. Auto. Ins. Co., 835 N.E. 2d 801, 853 (Ill.

2005). Accordingly, to govern plaintiff’s New York purchase of

defendant’s pasta sauce, “the bulk of the circumstances” making up

that transaction would have to have occurred in Illinois. Plainly,

that is not the case.

        In Avery, the Supreme Court of Illinois held that the state

legislature “did not intend the [ICFA] to apply to fraudulent

transactions which take place outside of Illinois.” Id. The court

acknowledged that “it can be difficult to identify the situs of a

consumer     transaction     when...the     transaction     is   made    up      of

                                        2
  Case: 1:18-cv-06656 Document #: 35 Filed: 07/02/19 Page 3 of 14 PageID #:245



components that occur in more than one state.” Id. In such cases,

the Avery court explained, courts must consider “[t]he place of

injury or deception” among other factors to decide whether “the

circumstances relating to the transaction occur primarily and

substantially” in Illinois. Id. at 854.

      But this is not such a case. In Avery, the court considered

whether ICFA applied to a claim of insurance fraud based on

misrepresentations        an   Illinois       insurer   allegedly     made   to   the

plaintiffs in four separate documents they received at various

times and in various locations over the course of their dealings

with the defendant. Id. at *837-38. Here, by contrast, plaintiff’s

ICFA claim is based not on a course of dealing with defendant but

on a single statement he claims to have seen on a single product

label during a straightforward retail purchase transacted in New

York. Because it is not “difficult to identify the situs” of that

transaction, id. at 853, I need not consider any other factors to

conclude that the ICFA does not apply to plaintiff’s purchase.

      Also     apparent    from    the    complaint      is    that    plaintiff’s

statutory and common law consumer fraud claims cannot feasibly be

maintained as a nationwide class action. Plaintiff’s first count

asserts, on behalf of a nationwide class, violations of the ICFA

“in conjunction with the substantively similar consumer protection

laws of other states and the District of Columbia to the extent

the   [ICFA]    does   not     reach   the     claims   of    out-of-state    Class

                                          3
  Case: 1:18-cv-06656 Document #: 35 Filed: 07/02/19 Page 4 of 14 PageID #:245



members.” As explained above, the ICFA does not apply to the claims

of class members who purchased their products outside of Illinois.

As a federal court sitting in Illinois, I apply Illinois’ choice-

of-law rule, which uses the “most significant relationship” test

to determine which state’s substantive law governs plaintiff’s and

the class claims. Cowen v. Lenny & Larry’s, Inc., 2017 WL 4572201,

at *3 (N.D. Ill. Oct. 12, 2017) (Gettleman, J.) (citing Ingersoll

v. Klein, 262 N.E. 2d 593 (Ill. 1970)). This test considers “(1)

where the injury occurred; (2) where the injury-causing conduct

occurred; (3) the domicile of the parties; and (4) where the

relationship of the parties is centered.” Id. For substantially

the reasons noted in the previous section, application of this

test to plaintiff’s allegations establishes that New York law

governs his claim. And, as plaintiff acknowledges, the claims of

the absent class members will be governed by the laws of all fifty

states and the District of Columbia.

     The Seventh Circuit has made clear that actions such as the

one plaintiff proposes are disfavored. As the court explained in

In re Bridgestone/Firestone, Inc., 288 F.3d 1012, 1015 (7th Cir.

2002), “[n]o class action is proper unless all litigants are

governed by the same legal rules.” In that case, the plaintiffs

sought to pursue consumer fraud claims on a nationwide class basis

against the manufacturers of certain Ford automobiles and certain

Firestone   tires.    The   court   declined     to   certify    the   proposed

                                       4
  Case: 1:18-cv-06656 Document #: 35 Filed: 07/02/19 Page 5 of 14 PageID #:245



nationwide classes, noting that the commonality and superiority

requirements of Fed. R. Civ. P. 23 cannot be met unless “uniform

law” governs the class’s claims. Id. That was not the case, the

court explained, because the plaintiffs’ claims implicated the

consumer protection laws of all fifty states. The court concluded:

“Because these claims must be adjudicated under the law of so many

jurisdictions, a single nationwide class is not manageable.” Id.

at 1018.

     Plaintiff does not grapple with (or even mention) the court’s

holding in In re Bridgestone/Firestone. Instead, he argues that it

is too soon to tell whether nationwide classes can be certified,

and that a proper determination of the issue must await discovery

and a motion for class certification. Plaintiff also insists that

the consumer protection and fraud laws of the various states are

“substantively similar,” and that to the extent they are materially

different, any differences can be dealt with by the creation of

subclasses. Neither argument avails.

     First, the cases plaintiff cites in which courts declined to

strike class allegations prior to discovery do not persuade me to

take that course here. For example, plaintiff highlights the

court’s decision in Sheeley v. Wilson Sporting Goods Co., No. 17

C 3076, 2017 WL 5517352 (N.D. Ill. Nov. 17, 2017), declining to

strike class allegations relating to consumer fraud and warranty

claims on the basis that different states’ laws would govern these

                                       5
  Case: 1:18-cv-06656 Document #: 35 Filed: 07/02/19 Page 6 of 14 PageID #:245



claims. The court held that a motion to dismiss was not the

appropriate vehicle for determining whether class certification

was appropriate, and that discovery was necessary to adjudicate

the question under Rule 23. Id. at *4. But the court did not

explain how discovery would bear on the need for uniformity in the

law governing the class claims—a legal requirement for class

certification. See In re Bridgestone/Firestone, 288 F.3d at 1015,

1018. While it is true that the Rule 23 inquiry requires discovery

when class certification turns on the resolution of disputed facts,

“sometimes    the    complaint     will    make    it    clear    that    class

certification is inappropriate.” Hill v. Wells Fargo Bank, N.A.,

946 F. Supp. 2d 817, 829 (N.D. Ill. 2013) (citing Gen. Tel. Co. of

Sw. v. Falcon, 457 U.S. 147, 160 (1982)). Indeed, the text of Rule

23 provides that the determination of whether a class should be

certified must be made “at an early practicable time,” which may

be at the pleadings stage. Id. (noting that “the court may decide

to reject a plaintiff’s attempt to represent a class as soon as it

becomes obvious that the plaintiff will be unable to satisfy Rule

23.”). In particular, where a defendant raises a legal challenge

to class certification, courts in the Seventh Circuit and elsewhere

have held that resolution of the issue may be appropriate on the

pleadings. See Pilgrim v. Universal Health Card, LLC, 660 F.3d 943

(6th Cir. 2011) (“[the plaintiffs] do not explain what type of

discovery or what type of factual development would alter the

                                       6
  Case: 1:18-cv-06656 Document #: 35 Filed: 07/02/19 Page 7 of 14 PageID #:245



central defect in this class claim. The key reality remains: Their

claims are governed by different States’ laws, a largely legal

determination, and no proffered or potential factual development

offers any hope of altering that conclusion, one that generally

will preclude class certification.”); Kasalo v. Harris & Harris,

Ltd., 656 F.3d 557, 563 (7th Cir. 2011) (the court “need not delay

a ruling on certification if it thinks that additional discovery

would not be useful in resolving the class determination”); Wright

v. Family Dollar, Inc., No. 10 C 4410, 2010 WL 4962838, at *1 (N.D.

Ill. Nov. 30, 2010) (Gettleman, J.) (“when the defendant advances

a legal argument based on the pleadings, discovery is not necessary

for   the   court   to   evaluate     whether     a   class   action    may      be

maintained.”); Cornette v. Jenny Garton Ins. Agency, Inc., No.

2:10–CV–60, 2010 WL 2196533 at *4 (N.D.W.Va. May 27, 2010). See

also Muehlbauer v. General Motors Corp., 431 F. Supp. 2d 847, 870

(N.D. Ill. 2006) (authority to review class allegations on the

pleadings derives from Rule 23(c)(1)(A) and (d)(4) and need not

await motion for class certification).

      Second,   while    subclasses        can   sometimes    facilitate      the

management of multi-state class actions requiring application of

dissimilar state laws, plaintiff’s superficial argument fails to

account for the various axes along which state consumer protection

laws differ. Plaintiff homes in on just one of the differences

defendant highlights—whether a plaintiff must show “reliance” on

                                       7
  Case: 1:18-cv-06656 Document #: 35 Filed: 07/02/19 Page 8 of 14 PageID #:245



the   alleged     fraud—and    argues   that    “[e]ven    if   demonstrating

reliance proves to be a potential obstacle, the court can create

two subclasses encompassing each of the two kinds of state law.”

But defendant identifies several additional fronts on which state

laws vary, including the level of intent the plaintiff must

establish; the availability of affirmative defenses such as bona

fide error; the procedural requirements that must be satisfied

prior to filing a claim; the circumstances in which a private right

of action is available; and the limitations period governing such

claims. See Mem. at 5-7. Given not only the number of jurisdictions

at issue but also the multitude of dimensions on which state

consumer protection laws differ substantively and procedurally, it

is difficult to imagine a reasonable number of subclasses could be

used to make the class action plaintiff proposes manageable. See

Block v. Abbott Labs., No. 99 C 7457, 2002 WL 485364, at *5 (N.D.

Ill. Mar. 29, 2002) (Anderson, J.) (observing eight categories of

differences among state consumer protection laws). Conspicuously,

plaintiff cites no case in which a nationwide consumer class of

the   kind   he    proposes    has   been   certified,     with    or   without

subclasses. To the contrary, in each of the cases plaintiff cites

from this district, the court either denied class certification or

terminated the case prior to certification. See Mednick v. Precor,

No. 14 C 3642, 2016 WL 3213400 (N.D. Ill. June 10, 2016) (denying

class certification);         Sheeley, No. 17 C 3076 at DN 45 (N.D. Ill.

                                        8
     Case: 1:18-cv-06656 Document #: 35 Filed: 07/02/19 Page 9 of 14 PageID #:245



June 7, 2019) (dismissing case pursuant to stipulation); Wagner v.

General Nutrition Corp., No. 16 C 10961 at DN 46 (N.D. Ill. July

26, 2018) (dismissing case pursuant to stipulation); Carrol v.

S.C. Johnsons & Son, Inc., No. 17 C 5828 at DN 62 (N.D. Ill. Jan.

1,    2019)   (terminating      case   pursuant    to   voluntary     dismissal).

Because it is plain on the face of the complaint that plaintiff’s

consumer fraud claims “must be adjudicated under the law of so

many jurisdictions, a single nationwide class is not manageable,”

In re Bridgestone/Firestone Inc., 288 F.3d at 1018, and plaintiff’s

simplistic, “two sub-class” alternative does not persuade me that

absent class members can be sorted into a reasonable number of

subclasses whose claims are governed by materially identical legal

standards. Cf. Muehlbauer, 431 F. Supp. 2d at 872 (multi-state

class not unmanageable because “[e]ven though plaintiffs here seek

to represent the citizens from the vast majority of states, they

have grouped their claims according to common legal elements”). As

other courts in this district have observed, a nationwide class

asserting claims based on each state’s consumer fraud statutes

presents      a    “logistical      and    procedural      nightmare.”      In      re

Fluidmaster,       Inc.,   Water    Connector     Components     Products    Liab.

Litig., 14-CV-5696, 2017 WL 1196990, at *52 (N.D. Ill. Mar. 31,

2017) (quoting Block, 2002 WL 485364, at *5). I agree. Plaintiff’s

nationwide class allegations are stricken.



                                          9
  Case: 1:18-cv-06656 Document #: 35 Filed: 07/02/19 Page 10 of 14 PageID #:245



       I now turn to defendant’s argument that plaintiff lacks

standing to pursue the claims of absent class members who purchased

products that he did not himself purchase but that likewise bore

labels stating “no preservatives” alongside ingredients lists that

included citric acid. District courts in this district and across

the country are divided on this question, with some courts holding

that   the    “irreducible       constitutional     minimum    of   Article   III

standing,” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016),

cabins class representatives to claims based on the exact products

they purchased, see, e.g., Cowen v. Lenny & Larry’s, Inc., 2017 WL

4572201,     at   *3   (N.D.    Ill.   Oct.   12,   2017);    Kisting   v.   Gregg

Appliances, No. 16 CV 141, 2016 WL 5875007, at *3-*4 (E.D. Wis.

Oct 7, 2016) (citing cases). Nevertheless, the majority of courts

have held that class representatives may represent class members

who purchased “substantially similar products.” See, e.g., Carrol

v. S.C. Johnsons & Son, Inc., 2018 WL 1695421, at *4 (N.D. Ill.

Mar. 29, 2018); Mednick v. Precor, Inc., 2014 WL 6474915, at *3

(N.D. Ill. Nov. 13, 2014); Wagner v. Gen. Nutrition Corp., 2017 WL

3070772, at *5 (N.D. Ill. July 19, 2017). In my view, courts that

have interpreted Article III as requiring an identity of products

overread the Constitution’s “injury-in-fact” requirement.

       As   the   Supreme      Court   reiterated   in   Spokeo,    Article    III

requires a plaintiff to establish that he or she has “(1) suffered

an injury in fact, (2) that is fairly traceable to the challenged

                                         10
  Case: 1:18-cv-06656 Document #: 35 Filed: 07/02/19 Page 11 of 14 PageID #:245



conduct of the defendant, and (3) that it is likely to be redressed

by a favorable judicial decision.” 136 S. Ct. at 1547. The first

prong requires a plaintiff to show “an invasion of a legally

protected interest” that is “concrete and particularized” and

“actual    or     imminent,    not    conjectural       or   hypothetical.”     Id.

(quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).

While     the    Seventh      Circuit      has   made    clear     that   a   class

representative cannot “piggy-back on the injuries of the unnamed

class members” to acquire standing “through the back door of a

class action,” Payton v. County of Kane, 308 F.3d 673, 682 (7th

Cir. 2002), I cannot discern any meaningful way in which a consumer

who purchases “Traditional” pasta sauce that contains citric acid

and claims to have been deceived by the label’s “no preservatives”

representation because citric acid is, in fact, a preservative

suffers a distinct injury from a consumer who purchases “Chunky

Traditional” pasta sauce that contains citric acid and claims to

have been deceived by the same “no preservatives” representation

on the same theory of falseness. See Ulrich v. Probalance, Inc.,

No. 16 C 10488, 2017 WL 3581183, at *6 (N.D. Ill. Aug. 18, 2017)

(Alonso,    J.)    (no   meaningful        difference    between    the    injuries

suffered    by    consumers     of   two    products    sharing    the    “specific

component”       challenged    by    the    plaintiff’s      claims).     Certainly

nothing in Payton suggests any grounds for distinguishing between



                                           11
  Case: 1:18-cv-06656 Document #: 35 Filed: 07/02/19 Page 12 of 14 PageID #:245



plaintiff’s injury and the injury suffered by consumers of the

other sauce products he identifies in his complaint.

     This    leaves     only    two    issues:     whether     plaintiff     has

articulated a cognizable injury or a false or misleading statement.

Of course, having determined that plaintiff’s nationwide class

allegations cannot stand and that his individual claims (like his

claims on behalf of a New York class) are governed by New York

law, that is the law I apply in considering the adequacy of his

allegations. My review of the issue is facilitated by plaintiff’s

submission of Quiroz v. Beaverton Foods, Inc., No. 17-CV-7348,

2019 WL 1473088 (E.D.N.Y. Mar. 31, 2019), a decision issued after

briefing on defendant’s motion was complete. Quiroz is indeed on

all fours with the present case: Quiroz, represented by the same

counsel as Kubilius, filed a putative class action against the

manufacturer of Inglehoffer Original Stone Ground Mustard alleging

that the defendant’s use of labels stating that the product

contains “No Preservatives” is misleading because the                label also

discloses that the product contains citric acid. Many paragraphs

in the two complaints are identical. Like plaintiff, Quiroz asserts

alternative nationwide and New York class claims for violation of

NY GBL § 349 (deceptive business practices) and NY GBL § 350 (false

advertising) and each state’s consumer protection laws (“to the

extent New York consumer protection laws are inapplicable to out-

of-state Class members”), as well as for common law fraud.

                                       12
  Case: 1:18-cv-06656 Document #: 35 Filed: 07/02/19 Page 13 of 14 PageID #:245



     The Quiroz defendant likewise argued that the plaintiff had

failed   to   allege    either    a   cognizable      injury   or   a   material

representation under GBL §§ 349 and 350. The court rejected both

arguments.    With   respect     to   injury,   the    court   held     that   the

plaintiff did “not need to provide a comparison product in order

to support her price premium theory,” declining to follow the

court’s contrary conclusion in Izquierdo v. Mondelez Int’l, Inc.,

No. 16-cv-04697 (CM), 2016 WL 6459832 (S.D.N.Y. Oct. 26, 2016).

Quiroz, 2019 WL 1473088, at *9. The court observed that Izquierdo—

defendant’s central authority in this case as well—“contradicts

the weight of the law” in the Second Circuit. Id. (quoting Greene

v. Gerber Prod. Co., 262 F. Supp. 3d 38, 69 (E.D.N.Y. 2017).

Indeed, the Greene court observed that courts applying GBL §§ 349

and 350 “routinely allow complaints that lack allegations of both

cheaper and exactly comparable products to survive motions to

dismiss.” Id. (citing cases). I see no reason to depart from the

majority view that allegations such as plaintiff’s are sufficient

to state an injury under NY GBL §§ 349 and 350. I also join the

Quiroz court in rejecting the argument—for which defendant cites

no legal authority—that plaintiff was required to plead facts

indicating that citric acid “functions as a preservative” in

defendant’s product. Quiroz, 2019 WL 1473088, at *7.

     For the foregoing reasons, defendant’s motion to strike and

dismiss the amended complaint is granted in part. Plaintiff’s ICFA

                                       13
    Case: 1:18-cv-06656 Document #: 35 Filed: 07/02/19 Page 14 of 14 PageID #:245



claim is dismissed, as are all claims he asserts on behalf of a

nationwide class. Defendant’s motion is denied with respect to

plaintiff’s claims under New York GBL §§ 349 and 350 the common

law of fraud on behalf of himself and a class of New York residents

who    purchased    the   products     identified     in   plaintiff’s    amended

complaint.1



                                       ENTER ORDER:



                                       _____________________________
                                              Elaine E. Bucklo
                                        United States District Judge

Dated: July 2, 2019




1 I note that the Quiroz court dismissed the plaintiff’s claim for
fraud under the common law of New York as inadequately pled, but
defendant does not challenge plaintiff’s fraud claim on that basis.
                                         14
